Citation Nr: 0912277	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD) for the periods 
from December 21, 2004 through May 22, 2006 and from 
September 1, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 through 
November 1968.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In the RO's June 2005 rating decision, the Veteran was 
granted a 30 percent initial evaluation for PTSD, effective 
December 21, 2004.  Following the Veteran's May 2006 Notice 
of Disagreement, the RO revised its decision in an October 
2006 rating decision that assigned an increased initial 
evaluation of 70 percent, effective December 21, 2004, a 100 
percent evaluation pursuant to 38 C.F.R. § 4.29 from May 23, 
2006 through the end of August 2006, and a 50 percent 
evaluation effective September 1, 2006.  Subsequently, in an 
April 2007 rating decision, the Veteran was granted a further 
increased evaluation of 70 percent for the period beginning 
from September 1, 2006.  In the Veteran's March 2009 Informal 
Hearing Presentation, the Veteran asserted that he is 
entitled to a full 100 percent disability evaluation for 
PTSD, or in the alternative, to an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2006 Substantive Appeal, the Veteran requested 
the scheduling of a Board hearing at his local VA office.  
The Veteran's request for a hearing was not subsequently 
withdrawn, however, he has not yet been afforded a hearing. 
Under the circumstances, a local hearing must be scheduled.  
38 C.F.R. § 20.700

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing with a 
Veterans Law Judge (VLJ) of the Board to 
be held in person at the local RO, in 
accordance with his request. The Veteran 
should be notified in writing of the 
date, time and location of the hearing.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




